Title: The American Commissioners to Vergennes, 3 February 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


Sir,
Passi, Feby. 3d. 1778.
We have just receivd information that Mr. Thomas Morris, at Nantes, one of the commercial Agents of Congress, is at the point of death; and that his Papers, on that event, will be taken possession of by the Officers of the Crown.
As some of these Papers may very materially concern the public business, we beg an Order may be given immediately for the delivery of them into the hands of Mr. William Lee, who was joind with Mr. Morris in that department. We have the Honour to be, with the greatest Respect Your Excellency’s most obedient and most humble Servants
B FranklinSilas DeaneArthur Lee
To His excellency Count Vergennes
  
Notations: 1778. Février 3. / [In Gérard’s hand:] Les ordres ont été expediés le 5.
